CURRENT REPORT FOR ISSUERS SUBJECT TO THE 1934 ACT REPORTING REQUIREMENTS FORM 8-K UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Date of Event: February 11, 2008 (date of earliest event reported) NEXIA HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 033-22128D (Commission File Number) 84-1062062 (IRS Employer Identification Number) 59 West 100 South, Suite 200, Salt Lake City, Utah 84101 (Address of principal executive offices) (801) 575-8073 (Registrant's telephone number, including area code) ITEM 8.01 OTHER EVENTS On February 8, 2008 the company and management of Gold Fusion Laboratories, Inc. reached a decision to close within the next sixty days two of Gold Fusion’s retail locations, one located in Murray, Utah and the other in Provo, Utah.These closing will take place following arrangements being made to secure the inventory and materials located in each store and seeking agreeable terms to terminate the leases in each of these locations.The moves are being made to consolidate the operations of Gold Fusion and the marketing of its fashion offering through consolidation in the Utah market.Expansion into other markets that are expected to lead to higher revenues will be made possible through the reduction in costs resulting from the closing of these two locations. ITEM 9.01Financial Statements and Exhibits The following exhibits are included as part of this report: Exhibit No. Page No. Description 99
